                         Case 1:10-cv-06950-AT-RWL Document 1155-1
                                                            1097-1 Filed 01/04/21
                                                                         11/03/20 Page 1 of 3




                                          Appendix A: Role of the Management Committee

    Citation          Document or Testimony1
    Jun. 14, 2012     Q. What is the management committee?
    Boyle Dep. Tr.    A. The management committee of the firm comprises a number of senior leaders from the executive office
    81:19-83:15           divisions and regions.
                      Q. What is its purpose?
                      A. The purpose of the committee is to ensure that information about our businesses across the world is shared
                          amongst those senior leaders.
                      ...
                      Q. Does the management committee make decisions about compensation?
                      A. No.
                      Q. Does the management committee make decisions about promotions?
                      A. No.
                      Q. Does it make -- does the management committee make decisions about the process by which employee
                          compensation is set?
                      A. No.
                      Q. Does it make decisions about the process by which candidates are selected for promotion?
                      ...
                      A. No.
                      Q. Does it make decisions about the firm-wide review system?
                      A. No.
    Jun. 14, 2012     Q. Does [the management committee] give input to the people making the promotion decisions for vice president
    Boyle Dep. Tr.        to managing director?
    87:3-89:14        A. No.
                      Q. Does it track those decisions?
                      A. Track in what way?
                      Q. Keep track of, monitor.
                      A. No.



1
    Objections omitted unless otherwise indicated.
                    Case 1:10-cv-06950-AT-RWL Document 1155-1
                                                       1097-1 Filed 01/04/21
                                                                    11/03/20 Page 2 of 3




Citation         Document or Testimony1
                 Q. Does it give input to the people making the promotion decisions from managing director to participating
                     managing director?
                 A. No, the committee doesn’t give input to the people making those decisions.
                 Q. Does the management committee monitor employee compensation?
                 Q. Let me rephrase. Does the management committee monitor the process by which employee compensation
                     levels are set?
                 A. No, it doesn't monitor the process. That is done within the divisions.
                 ...
                 Q. What information does the management committee receive with respect to who is selected for promotion?
                 A. Promotion to which level?
                 Q. Promotion from associate to vice president.
                 A. The management committee won’t see any documents relating to that.
                 Q. What information would the management committee receive with respect to promotion from vice president to
                     extended managing director?
                 A. I think a couple of days before we announce the promotions to the firm of our extended managing directors,
                     the management committee will see a list of those who we are going to promote, those lists having been
                     created by each business division. So each member has an opportunity to look at all of the prospective
                     managing directors from across each division and across the world.
May 20, 2013     Q. Do the management committee reports also look at gender issues in compensation?
Mehling Dep.     A. No.
Tr.
85:23-86:1
Aug. 13, 2020    Q. Okay. And when you said that there was a reporting an a number of human capital topics that would go to the
Vazquez-Ubarri      Management Committee, can you tell me specifically what you are referring to?
Dep. Tr.         A. I recall that our reporting function provided course of business reporting to the Management Committee.
188:13-21
Aug. 13, 2020    Q. What other data [was] provided to the Management Committee?
Vazquez-Ubarri   A. What I said earlier is that my recollection is that HCM provided data to Management Committee from time to
Dep. Tr.            time.
255:10-256:12    Q. Okay. Which teams within HCM are you referring to?




                                                             A-2
                      Case 1:10-cv-06950-AT-RWL Document 1155-1
                                                         1097-1 Filed 01/04/21
                                                                      11/03/20 Page 3 of 3




Citation        Document or Testimony1
                A. My recollection is that it would have been the solutions team or the people analytics team. It might have been
                   other data teams or other teams I might have owned a particular data. I don't know the full scope of what
                   could have been provided.
                Q. Sure. What -- what's your basis for knowing that those teams did from time to time provide data to the
                   Management Committee?
                A. I recall that those teams provided data. That was their job, to provide data. And I believe that there were, you
                   know, business -- in normal course of business data that they would have provided. I just don't know the
                   specific data.
Sep. 9, 2020    Q. And what was the purpose of the management committee meeting?
Cooper Dep. Tr. A. It was a meeting set forth by the chairman and CEO to discuss things that were occurring at the firm.
35:4-12         Q. And who else attended that meeting besides you?
                A. Several other leaders at the firm.
Oct. 22, 2020   Q. Was it your understanding at the time that the management committee . . . was the entity that would decide
Holmes Dep.        whether to adopt [recommendations concerning policies to reward diversity performance and accountability]?
Tr.             A. No, it -- it wasn't. What we need from management committee, it's a collective group of leaders in the firm,
142:14-24          and I would characterize this positioning as like any effort that is at the form, it is enhanced by the
                   participation of our senior leaders in it.
                Q. Do you recall receiving any feedback from senior leaders about these recommendations?
                A. No.




                                                               A-3
